Citation Nr: 0113537	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than October 15, 
1996, for a grant of service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.M., S.B., and R.P.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955, and from February 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 Rating Decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) granting service connection for lumbar 
spine disc disease, effective from October 15, 1996.

It is noted that during the pendency of this appeal, the RO 
in an April 1999 rating decision granted service connection 
for frozen feet, each foot rated as 30 percent disabling; and 
in a December 1999 rating decision granted a total disability 
evaluation based on individual unemployability.  However, no 
disagreement has been expressed by the veteran with regard to 
either of these decisions and the issues have not been 
developed for appellate review.  


FINDINGS OF FACT

1.  The veteran submitted application forms for VA non-
service connected pension benefits on April 28, 1988, and on 
May 9, 1988.  

2.  The veteran's April 1988 and May 1988 pension 
applications contained no clear intent to request service 
connection for a low back disability.  

3.  There was no information on or submitted with either 
application in 1988 that might indicate the veteran's low 
back disability was related to his prior service.  

4.  The earliest correspondence from the veteran indicating 
an intent to request service connection for a low back 
disorder was a written statement received by the RO on 
October 15, 1996.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than October 15, 1996, for a grant of service connection for 
lumbar spine disc disease have not been met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.150, 3.151, 3.156, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has made 
efforts to obtain all evidence identified by the veteran.  He 
and witnesses have presented testimony at a personal hearing 
conducted by the RO in November 1998, and a personal hearing 
conducted by the undersigned in March 2001.  

Moreover, the RO's May 1998 Statement of the Case contains a 
description of the type of evidence needed to support the 
veteran's claim.  In addition, this issue primarily turns not 
on current evidence, but the evidence that was of record when 
the veteran allegedly filed a claim for service connection in 
1988.  Thus, the Board concludes that no further development 
is needed in order to achieve compliance with the VCAA and 
that no prejudice will result from an adjudication of this 
claim at this time, even though the VCAA was enacted 
subsequent to the RO's action on this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I.  Factual background

The veteran served on active duty in the United States Army 
from February 1952 to February 1955 and in the United States 
Air Force from February 1958 to February 1962.  

On April 27, 1988, the veteran filed a Veteran's Application 
for Compensation or Pension (VA Form 21-526), indicating that 
he suffered from degenerative disc, ruptured disc, and 
fracture of vertebrae.  He did not specify the date each 
began as requested in Box 24 of the application form.  On 
this application, he left blank the sections for listing any 
treatment while in service and any subsequent civilian 
treatment.  He completed the portions of the form regarding 
total disability and income as required for pension benefits.  

Several days later, on March 3, 1988, a letter was received 
from the veteran's service representative.  This letter 
stated:

Please consider this letter ... as an informal claim 
for non-service connected pension.  The formal 
claim will follow soon.

On March 9, 1988, the veteran filed a second Veteran's 
Application for Compensation or Pension, indicating 
disability from a back injury.  The sections dealing with 
medical treatment in service were "X"ed out.  The veteran 
did indicate recent treatment at a private medical provider.  
The RO subsequently requested and obtained medical records 
from this medical facility which indicated a history of a low 
back injury in the 1970's, with re-injury in 1987, and 
treatment in 1987 and 1988 for degenerative disc disease of 
the lumbar spine.  

In a June 1988 letter, the RO requested that the veteran 
provide "details surrounding your back injury" so that 
"further action may be taken on the claim for pension 
benefits".  In response, the veteran submitted a VA Form 21-
4176, Report of Accidental Injury", in September 1988, in 
which he indicated that he had sustained a back injury in 
September 1987, when he slipped and fell at work, landing on 
his buttocks.  This resulted in "breaking vertebrae, 
ruptured disc, pinched nerves".  In a subsequent rating 
decision in July 1988, the RO denied the veteran's claim for 
entitlement to non-serviceconnected pension benefits.  In 
September 1988, the veteran requested reconsideration; in a 
confirmed rating decision later that same month, the RO 
continued the denial of pension benefits.

About eight years later, on October 15, 1996, the veteran 
filed a claim for service connection for back injury.  In 
response, the RO mailed the veteran a letter requesting 
additional information in order to process the claim.  In 
January 1997, the veteran underwent a VA examination, during 
which he gave a history of in-service back injury and 
continuation of symptoms to the present time.  Examination 
findings were noted to be compatible with his history of a 
fall.  The examining physician diagnosed him as having:  (1) 
disk degeneration, upper lumbar spine, presumably on a 
traumatic basis; and (2) degenerative disk disease, lower 
lumbar spine, presumably secondary to the first diagnosis. 

In December 1997, the RO granted service connection for a low 
back disorder, evaluated as lumbar spine degenerative disc 
disease, and assigned a 30 percent disability rating, 
effective from the date of claim - October 15, 1996.

The veteran submitted his written disagreement with the 
assigned effective date and has perfected his appeal as to 
that issue.  In essence, he contends that since the injury 
occurred in service, he should be awarded service connection 
since the date of his discharge from service in 1962.  In the 
alternative, he contends that the application for VA pension 
benefits submitted in 1988 was also an application for 
compensation or service connected disability benefits.  

At his hearing before the Board, the veteran testified that 
he was unaware of the necessity of filing a claim for VA 
benefits when he was separated from the Air Force and even at 
the time he began receiving Social Security benefits in the 
late 1980's he understood that he would "automatically" be 
receiving another government check for his back injury in 
service.  He stated that it was not until 1996 that he first 
became aware that he could file a VA compensation claim.

II. Analysis

Under the applicable statutes and regulations, an effective 
date for a grant of service connection is the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(2000).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000) 
(emphasis added).  

A claim of entitlement may be either formal or informal 
written communication "requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  The benefit sought must be 
identified.  38 C.F.R. § 3.155(a).  

Furthermore, 38 C.F.R. § 3.151(a) provides:

A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered 
by VA (38 U.S.C. 5101(a)).  A claim by a veteran 
for compensation may be considered a claim for 
pension; and a claim by a veteran for pension may 
be considered a claim for compensation. The greater 
benefit will be awarded, unless the claimant 
specifically elects the lesser benefit.  (emphasis 
added).

In interpreting the above regulation the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
noted in Stewart v. Brown, 10 Vet. App. 15, at 18 (1997), 
that "[t]he Secretary is not automatically required to treat 
every compensation claim as also being a pension claim or 
vice versa. ...  Rather, the Secretary has to exercise his 
discretion under the regulation in accordance with the 
contents of the application and the evidence in support of 
it.  See Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the 
operative word "may," in the regulation, clearly indicates 
discretion)."

The Board notes that the facts in this appeal are very 
similar to those before the Court in Stewart v. Brown, 10 
Vet. App. 15 (1997), where the Court affirmed the Board's 
denial of an earlier effective date for grant of service 
connection for post-traumatic stress disorder.  Here, as in 
Stewart, there was no evidence at the time of the 1988 
application that the veteran qualified for disability 
compensation.  There was no evidence in or submitted with 
either application form received in April and May 1988, that 
could be construed as a claim for service-connected 
disability compensation.  Rather upon further request for 
details of his injury, the veteran related in September 1988 
only details of an on-the-job injury which occurred in 1987.  
He made no reference to any prior injury in service.  Nor did 
the medical evidence developed in connection with the pension 
claim indicate any service-related back injury.  

The Board further finds that, as in the Stewart case, there 
was no clear intent on the part of the veteran to request 
entitlement to service connection for a low back disability 
on either application received in April and May 1988.  
Portions of both applications pertaining to the filing for 
compensation were left blank or "X"ed out, and there was 
nothing appearing in the application that would suggest to VA 
that the veteran intended to submit a claim for service 
connection for a low back disorder.  However, unlike in 
Stewart, in this case the appellant's representative did 
clearly specify in the May 3, 1988 letter, only non-service 
connected pension as the benefit sought by the veteran.  

In summary, there was nothing in the record to indicate that 
the veteran submitted a claim within one year of his 
discharge from service, and he has essentially conceded that 
at the time he was unaware of the VA compensation claim 
process; thus, he would not be entitled to an effective date 
of the date following his discharge from service in 1962, for 
award of service connection.  Furthermore, there was nothing 
in either the April 1988 or May 1988 application forms which 
VA could construe as "evidencing a belief in entitlement" to 
compensation for a low back disability.  38 C.F.R. § 3.1(p).  
Thus, the Board finds that the RO was not obligated to 
consider the veteran's claim for pension as one for 
disability compensation.  Stewart v. Brown, 10 Vet. App. 15, 
19 (1997).  There is no further correspondence in the record 
that might be construed as a claim for service connection for 
a low back disability until the statement received on October 
15, 1996, which clearly indicated the veteran's intent to 
file a claim for service connection for a back injury.  
Therefore, the veteran's claim for an effective date earlier 
than October 15, 1996, must be denied.

The Board readily appreciates the veteran's frustration and 
regret with his unfamiliarity with the VA claim process and 
his mistaken belief even in 1988 that somehow he would 
automatically be paid benefits for his service-related back 
injury.  The Supreme Court has held that everyone dealing 
with the government is charged with knowledge of federal 
statutes and lawfully promulgated regulations. Thus, 
regulations are binding on all who come within their sphere 
regardless of actual knowledge of what is in the regulations 
or of the hardship resulting from innocent ignorance.  This 
principle has been extended to VA benefits.  See Jaquay v. 
West, 11 Vet. App. 67, 74 (quoting from Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380, 385, 68 S.Ct. 1, 3-4 92 L.Ed. 10 
(1947)).  Unfortunately such circumstances afford no legal 
basis for payment of compensation from an earlier effective 
date.  










ORDER

Entitlement to an effective date earlier than October 15, 
1996, for the award of service connection for lumbar spine 
degenerative disc disease, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 


